Citation Nr: 1435981	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-27 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for post traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.   

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus, and if so, whether service connection is warranted.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1971.  He served in Vietnam from August 1969 to August 1970 and was awarded a Combat Infantryman's Badge.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).   

The Board must initially determine whether new and material evidence has been submitted to reopen the claims for service connection prior to addressing the claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In November 2013, the Veteran informed VA that he was unable to attend the Board hearing.  The hearing request is withdrawn.  38 C.F.R. § 20.702(e) (2013).  Appellate review may proceed.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  In May 2013, two additional VA records were associated with the virtual file without a waiver of agency of original jurisdiction consideration pursuant to 38 C.F.R. § 20.1304.  This evidence consists of notations from VA health care providers that they had received and reviewed records from the Veteran's private physician.  The notations concern disabilities not currently on appeal.  The Board finds that this evidence is not pertinent to the claims decided below.  Thus, the Board finds that the solicitation of a waiver and/or remand for the RO's initial consideration of this evidence is not required.  38 C.F.R. § 20.1304(c). 


FINDINGS OF FACT

1.  In an August 2008 decision, the RO denied service connection for PTSD on the basis that there was no evidence of a current diagnosis.  The Veteran was notified of this decision and he did not file a timely appeal.     

2.  Evidence received since the August 2008 decision is not new, and in conjunction with previously considered evidence does not relate to an unestablished fact that is necessary to substantiate the claim for service connection for PTSD.  

3.  In an August 2008 decision, the RO denied service connection for hearing loss on the basis that there was no evidence of current hearing loss or a nexus to service.  The Veteran was notified of this decision and he did not file a timely appeal.     

4.  Evidence received since the August 2008 decision is new, and in conjunction with previously considered evidence does relate to an unestablished fact that is necessary to substantiate the claim for service connection for hearing loss.   

5.  In an August 2008 decision, the RO denied service connection for tinnitus on the basis that there was no evidence of current tinnitus or a nexus to service.  The Veteran was notified of this decision and he did not file a timely appeal.     

6.  Evidence received since the August 2008 decision is new, and in conjunction with previously considered evidence does relate to an unestablished fact that is necessary to substantiate the claim for service connection for tinnitus.   

7.  The Veteran engaged in combat with the enemy and was exposed to loud noise (acoustic trauma) while in service.  

8.  The Veteran does not have current left ear hearing loss to an extent recognized as a disability for VA purposes.  

9.  The Veteran currently has right ear sensorineural hearing loss to an extent recognized as a disability for VA purposes.  

10.  Symptoms of right ear hearing loss were not chronic in service and have not been continuous since service separation, and the current right ear sensorineural hearing loss disability did not manifest to a degree of 10 percent within a year of service separation and is not related to exposure to acoustic trauma or other injury or event in service. 

11.  Symptoms of tinnitus first began in service and have been recurrent since service separation, and the current tinnitus is related to exposure to acoustic trauma in active service. 


CONCLUSIONS OF LAW

1.  The August 2008 decision to deny service connection for PTSD, hearing loss, and tinnitus is final.  38 U.S.C.A. §7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1104 (2013). 

2.  The evidence received subsequent to the August 2008 decision is not new and material to reopen service connection for PTSD.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013). 

3.  The evidence received subsequent to the August 2008 decision is new and material to reopen service connection for hearing loss.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013). 

4.  The evidence received subsequent to the August 2008 decision is new and material to reopen service connection for tinnitus.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013). 

5.  The criteria for the establishment of service connection for left ear and right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013). 

6.  Resolving all reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

VA provided notice letters to the Veteran in January 2011, prior to the initial adjudication of the claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The letter notified the Veteran of the information and evidence needed to substantiate a claim for service connection for PTSD.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to VA.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The January 2011 letter notified the Veteran of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and informed the Veteran of the bases for previous denial of the claims for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records and service personnel records were obtained.  VA treatment records dated from October 2007 to July 2012 are associated with the claims folder.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

VA examinations were conducted in March 2012 and medical opinions were obtained as to the nature and etiology of the claimed disabilities.  The VA examinations were based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports and medical opinions are accurate and fully descriptive.  The Board finds that the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  

II. Law and Regulations

New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013). 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

In this case, a psychosis and a disease of the nervous system such as sensorineural hearing loss, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria. Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.  

III.  Analysis

In this case, the RO issued a decision in August 2008 which denied service connection for PTSD, bilateral hearing loss, and tinnitus.  The RO found that there was no evidence of a current diagnosis of PTSD in accordance with DSM-IV.  The RO found that there was no evidence of current bilateral hearing loss related to active service.  The RO also found that there was no evidence of tinnitus related to active service.  The Veteran was notified of the decision and he did not perfect an appeal.  The August 2008 decision is final as to these issues.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence of record at the time of the August 2008 decision consisted of the Veteran's service treatment records; VA examination reports dated in August 1971, August 1982, March 2008, and April 2008; information about supraventricular tachycardia; a statement from Dr. Marsh dated in September 2007; and VA treatment records dated from September 2007 to February 2008.    

Claim to Reopen Service Connection for PTSD

In November 2010, the Veteran applied to reopen his previously denied claim for service connection for PTSD.  Since the August 2008 decision, additional evidence has been received.  The additional evidence received in support of his claim consists of an August 2010 VA heart examination; VA treatment records dated from October 2007 to July 2012; an August 2007 statement by Dr. Marsh; a November 2010 private medical record from Shannon Clinic; an Ischemic Heart Disease questionnaire dated in January 2011; treatment records from Dr. Marsh dated from 1986 to 2003; a March 2012 VA audiometric examination report; a March 2012 VA psychiatric examination report; and a July 2012 PTSD stressor statement.  

The Board has reviewed the evidence submitted to the record since the August 2008 decision and finds that new and material evidence has not been received, and the claim for service connection for PTSD is not reopened. 

The October 25, 2007 VA treatment record shows that the Veteran underwent a psychiatric consultation to determine if he had a diagnosis of PTSD.  The VA treatment record shows a diagnosis of tobacco abuse.  This is not new evidence.  This evidence was part of the record at the time of the August 2008 decision and is duplicative.   

The August 2010 VA heart examination; an August 2007 statement by Dr. Marsh; treatment records from Dr. Marsh dated from 1986 to 2003; a November 2010 private medical record from Shannon Clinic; an Ischemic Heart Disease questionnaire dated in January 2011; and a March 2012 VA audiometric examination report are new evidence because this evidence was not part of the record at the time of the August 2008 decision.  However, this evidence is not material because this evidence does not relate to an unestablished fact necessary to substantiate the claim for service connection for PTSD.  This additional evidence does not address the claimed PTSD but addresses other unrelated disabilities including cardiovascular disease, hearing loss, and tinnitus.  This evidence is not relevant to the service connection claim the Veteran is attempting to reopen but addresses multiple unrelated disabilities.  This evidence is not relevant to the issue on appeal, and it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility that the Veteran has a current diagnosis of PTSD that is related to active service. 

The March 2012 VA psychiatric examination report, a July 2012 PTSD stressor statement, and VA treatment records dated from November 2007 to July 2012 are new but are not material.  The March 2012 VA psychiatric examination report indicates that the Veteran did not have a diagnosis of PTSD in accordance with DSM-IV.  In the July 2012 statement, the Veteran described stressor events that occurred in service.  A July 2012 VA treatment record indicates that the PTSD screen was negative and the remaining VA treatment records do not show a diagnosis or treatment for PTSD.  This evidence does not relate to an unestablished fact necessary to substantiate the claim for service connection for PTSD which is whether the Veteran has a current diagnosis of PTSD that is related to events in service.  The March 2012 VA psychiatric examination report establishes that the Veteran does not have a diagnosis of PTSD.  The VA treatment records do not establish a diagnosis of PTSD.  This evidence does not raise a reasonable possibility or any possibility that the Veteran has a current diagnosis of PTSD.  

The July 2012 PTSD stressor statement is not material because it does not relate to an unestablished fact necessary to substantiate the claim for service connection for PTSD.  At the time of the August 2008 decision, the evidence of record established that the Veteran was a combat veteran and therefore, the stressor events were established.  The claim for service connection for PTSD was denied in August 2008 because there was no evidence of a diagnosis of PTSD in accordance with DSM-IV.  The July 2012 stressor statement does not establish a current diagnosis of PTSD.  This evidence does not raise a reasonable possibility that the Veteran has a current diagnosis of PTSD.  

The Veteran has not presented evidence that speaks directly to the element which was not of record, mainly a current diagnosis of PTSD in accordance with DSM-IV.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006)(finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").

Accordingly, the Board finds that new and material evidence has not been received to reopen service connection for PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The appeal is denied. 


Claim to Reopen Service Connection for Bilateral Hearing Loss

In November 2010, the Veteran applied to reopen his previously denied claim for service connection for bilateral hearing loss.  Since the August 2008 decision, additional evidence has been received.  The additional evidence received in support of his claim consists of an August 2010 VA heart examination; VA treatment records dated from October 2007 to July 2012; an August 2007 statement by Dr. Marsh; a November 2010 private medical record from Shannon Clinic; an Ischemic Heart Disease questionnaire dated in January 2011; treatment records from Dr. Marsh dated from 1986 to 2003; a March 2012 VA audiometric examination report; a March 2012 VA psychiatric examination report; and a July 2012 PTSD stressor statement.  

The Board concludes there is sufficient evidentiary basis to reopen the Veteran's claims on appeal.  The March 2012 VA audiometric examination report shows a diagnosis of mild sensorineural hearing loss in the left ear and moderate sensorineural hearing loss on the right ear.  This evidence is new since this evidence is neither cumulative nor redundant of the evidence that was of record in August 2008.  This evidence is also material because this evidence addresses a previously unestablished fact which is whether the Veteran has current hearing loss.  The Board finds that this evidence raises a reasonable possibility of substantiating the claim.  Therefore, the Veteran's previously denied bilateral hearing loss claim is reopened. 

Analysis: Service Connection

The Veteran contends that he incurred bilateral hearing loss as a result of noise exposure during service while serving in combat and an infantryman.  The Veteran asserts that he was exposed to noise from firing weapons, explosions, aircraft engines, and combat noises.  See the March 2012 VA audiometric examination report.  

The Board finds that there is competent and credible evidence to establish that the Veteran is a combat veteran.  The service records show that the Veteran was awarded a Combat Infantryman's Badge.  Thus, the Veteran is entitled to the application of 38 U.S.C.A. § 1154 (b).  

Also, the Veteran is competent to describe being exposed to loud noise, such as that caused by weapons and explosions.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service, including his combat service.  For this reason, the in-service injury of acoustic trauma to both ears is established.

The Board next finds that the Veteran has a sensorineural hearing loss "disability" of in the right ear that meets the criteria of 38 C.F.R. § 3.385, but the sensorineural hearing loss in the left ear does not meet this criteria.  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have current left ear hearing loss as defined by 38 C.F.R. § 3.385.  Hearing loss for VA purposes is different than the colloquial usage of the term "hearing loss," and it is even potentially different than an assessment of hearing loss disability as might be diagnosed by a competent health care provider.  Indeed, with respect to a hearing loss disability for VA purposes, what constitutes current disability is expressly defined by regulation.  The criteria set forth in § 3.385 are not met with respect to hearing impairment of the left ear for VA purposes.  The March 2012 VA audiometric examination report indicates that the Veteran does not have an auditory threshold of 40 decibels or greater for any of the designated frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  He does not have at least three auditory thresholds of 26 decibels or greater for the designated frequencies.  He also does not have a speech recognition score using the Maryland CNC Test of less than 94 percent; the speech recognition score for the left ear was 100 percent.  The diagnosis was mild sensorineural hearing loss of the left ear at 4000 hertz.  The weight of the competent and credible evidence shows that the Veteran does not currently have left ear hearing loss that meets the criteria of 38 C.F.R. § 3.385.  

The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  The evidence reflects that the Veteran does not have current left ear hearing loss as defined by VA standards.  For hearing loss to exist as a current disability, the provisions of 38 C.F.R. § 3.385 must be met.  See Meedel v. Shinseki, 23 Vet. App. 277, 283 (2009); Hensley, 5 Vet. App. at 158.  In the absence of proof of current disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992);see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Because the weight of the evidence shows that the left ear hearing loss does not meet the criteria under 38 C.F.R. § 3.385, the claim of service connection for left ear hearing loss must be denied.  

Regarding current disability in the right ear, the March 2012 VA audiological examination report indicates that puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 20, 5, 15, 15, and 45 decibels, respectively.  The diagnosis was moderate sensorineural hearing loss in the right ear at 4000 hertz.    

However, the preponderance of the evidence establishes that the current right ear hearing loss is not due to or related to service, to include the noise exposure in service.  The service treatment records show that on audiological examination in June 1969 (entrance examination) and March 1971 (separation examination), puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz in the right ear were 15, 15, 15, and 15 decibels, respectively.  There is no documented change in hearing during service.  

There is no medical evidence showing a diagnosis of right ear sensorineural hearing loss within one year from service separation in May 1971.  An August 1971 VA examination report indicates that examination of the ears was normal and hearing loss was not noted.  The Veteran has not identified or submitted any medical evidence showing a diagnosis of sensorineural hearing loss within one year from service separation.  Thus, service connection for right ear hearing loss on a presumptive basis under 38 C.F.R. § 3.303(a) is not warranted. 

The Board has considered the provisions of 38 C.F.R. § 3.303(b).  The weight of the evidence shows that there were no chronic symptoms of right ear hearing loss during service or continuous symptoms of hearing loss since service.  The service examination reports dated in June 1969 (entrance examination) and March 1971 (separation examination) show that the Veteran denied having hearing loss.  The service treatment records do not document hearing loss symptoms or complaints.  The Veteran filed his initial claim for compensation benefits in May 1971 and he did not file a claim for or allege having hearing loss.  An August 1971 VA examination report indicates that examination of the ears was normal and hearing loss was not noted.  The August 1982 VA examination was limited to the musculoskeletal system.  

The Veteran first alleged hearing loss in September 2007 when he filed his first claim for service connection for hearing loss; he made a general assertion in the application that the hearing loss began in 1968.  The post service medical evidence does not show treatment for hearing loss.  The March 2012 VA audiometric examination is the first clinical evidence of sensorineural hearing loss of the right ear.  This lengthy period without complaints or treatment weighs against the finding that the right ear hearing loss has existed since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim). 

The Board finds that the weight of the competent and credible evidence does not establish chronic and continuous symptoms of right ear hearing loss in service and continuously after service.  The service treatment records do not document any complaints of hearing loss.  The Veteran denied having hearing loss symptoms upon separation examination in March 1971.  The Veteran has not provided any lay evidence which documents continuous right ear hearing loss symptoms since service; he has only asserted that the current right ear hearing loss is related to service.  He has not provided any medical evidence documenting continuous symptom since service.  Thus, service connection for right ear hearing loss on a presumptive basis under 38 C.F.R. § 3.303(b) is not warranted. 

The Board finds that the weight of the competent and credible evidence establishes that the current right ear hearing loss is not medically related to active service.  The March 2012 VA audiometric evaluation report indicates that the audiologist opined that it was less likely than not that the current right ear hearing loss was caused by or the result of combat noise exposure.  The basis for the audiologist's opinion was that the Veteran had normal hearing upon entry into service and upon service separation.  The audiologist noted that the Veteran had normal hearing when he left service in 1971.  

The Board finds the VA medical opinion to be probative.  The VA audiologist provided a rationale for the opinion and concluded that the right ear hearing loss was not related to service based upon the lack of hearing loss at service separation.  The VA examination report states that the claims file was available and reviewed.  The examiner reviewed the Veteran's history of noise exposure in service and the clinical findings before he rendered an opinion.  The Board finds that the opinion is based upon sufficient facts and data and this opinion is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinion is consistent with the Veteran's service treatment records.  

The Veteran has made a general assertion that the right ear hearing loss is related to noise exposure in service.  However, the Board cannot rely on the Veteran's general assertion as to medical nexus to service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of hearing loss.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Moreover, neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the March 2012 VA examiner.  There is no competent medical evidence to establish a nexus between the current right ear hearing loss and any documented event or incident of service.  

As noted above, the Board finds that the Veteran is a combat veteran and the provisions of 38 U.S.C.A. § 1154(b) are applicable.  However, the Board notes that Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.  Section 1154 (b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That section, however, does not address the questions of either current disability or nexus to service, both of which competent medical evidence is generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the right ear sensorineural hearing loss is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for right ear sensorineural hearing loss is denied. 

Claim to Reopen Service Connection for Tinnitus

In November 2010, the Veteran applied to reopen his previously denied claim for service connection for tinnitus.  Since the August 2008 decision, additional evidence has been received.  The additional evidence received in support of his claim consists of an August 2010 VA heart examination; VA treatment records dated from October 2007 to July 2012; an August 2007 statement by Dr. Marsh; a November 2010 private medical record from Shannon Clinic; an Ischemic Heart Disease questionnaire dated in January 2011; treatment records from Dr. Marsh dated from 1986 to 2003; a March 2012 VA audiometric examination report; a March 2012 VA psychiatric examination report; and a July 2012 PTSD stressor statement.  

The Board concludes there is sufficient evidentiary basis to reopen the Veteran's claims on appeal.  The March 2012 VA audiometric examination report shows a diagnosis of tinnitus.  This evidence is new since this evidence is neither cumulative nor redundant of the evidence that was of record in August 2008.  This evidence is also material because this evidence addresses a previously unestablished fact which is whether the Veteran has current tinnitus.  The Board finds that this evidence raises a reasonable possibility of substantiating the claim.  Therefore, the Veteran's previously denied tinnitus claim is reopened. 

Analysis: Service Connection for Tinnitus

The Veteran contends that he incurred tinnitus in service due to combat noise exposure.  The March 2012 VA audiometric examination report indicates that the Veteran reported combat noise exposure from firing weapons, explosions, aircraft engines, and other combat noise.  He stated that the tinnitus began in service.  He reported that the tinnitus was bilateral and recurrent.  The Veteran stated that the tinnitus varied in frequency and duration and it resembled a high pitched ringing tone.  The March 2012 VA audiometric examination report shows a diagnosis of tinnitus. 

As noted above, the Board finds that there is competent and credible evidence to establish that the Veteran is a combat veteran.  Thus, the Veteran is entitled to the application of 38 U.S.C.A. § 1154 (b).  Also, the Veteran is competent to describe being exposed to loud noise, such as that caused by weapons and explosions.  See Falzone, supra.  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service, including his combat service.  For this reason, the in-service injury of acoustic trauma to both ears is established.

The Board further finds that the evidence is in equipoise on the question of whether the Veteran's current tinnitus is related to exposure to acoustic trauma in service.  At the March 2012 VA audiometric examination, the Veteran reported that he experienced tinnitus since service and the tinnitus was recurrent.  The Veteran is competent to testify as to observable symptoms such a ringing in the ears.  See Falzone, supra.  

On this record, the Board finds that the competent and credible evidence is in equipoise as to whether the Veteran's tinnitus first began in service, has been recurrent since service, and still exists.  The Board finds that the Veteran's statements regarding the noise exposure in service and experiencing tinnitus symptoms in service and since service to be competent and credible.  The Board finds that the Veteran's statements to be sufficient proof of this in-service injury and recurrent symptoms.  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  

There is competent evidence that the Veteran has current tinnitus.  Tinnitus is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 (31st ed. 2007).  And, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles, supra.  

There is evidence that weighs against the claim for service connection.  The service treatment records do not document a diagnosis of tinnitus.  The audiologist who conducted the March 2012 VA examination opined that the tinnitus was not incurred in service or caused by the combat noise exposure.  

Based on a careful review of the entire record, the Board finds the evidence is in equipoise as to whether the current tinnitus as likely as not is due to the Veteran's exposure to combat noise in active service and the tinnitus began during active service.   See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.     



ORDER

New and material evidence not having been received, the appeal to reopen service connection for PTSD is denied.

New and material evidence having been received, the claim for service connection for hearing loss is reopened and the appeal is granted to that extent.  

Service connection for right and left ear hearing loss is denied.  

New and material evidence having been received, the claim for service connection for tinnitus is reopened and the appeal is granted to that extent.  

Service connection for tinnitus is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


